 Case 1:18-cv-01225-JTN-SJB ECF No. 54 filed 09/24/19 PageID.534 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DAVID DYKEHOUSE, et al.,

               Plaintiffs,
                                                              Case No. 1:18-cv-1225
v.
                                                              HON. JANET T. NEFF
THE 3M COMPANY, et al.,

            Defendants.
_______________________________/

                                CASE MANAGEMENT ORDER

       IT IS HEREBY ORDERED:

 ESI and Protective Order Filings                                           OCTOBER 8, 2019
 Rule 26(a)(1) Disclosures                                                 OCTOBER 24, 2019
 Disclose Name, Address, Area of Expertise and                               AUGUST 28, 2020
 provide a short summary of expected testimony
 of all testifying experts (preliminary experts) (Rule
 26(a)(2)(A))
 Disclosure of Expert (preliminary experts) Witness Reports                  AUGUST 28, 2020
 (Rule 26(a)(2)(B))
 Completion of Discovery
                                                          Phase I:            MAY 29, 2020
                                                         Phase II:       NOVEMBER 24, 2020
 Interrogatories will be limited to:                                     50 single part questions
 (Single Part Questions)
 Depositions will be limited to:                                              40 per party group
 (Fact Witnesses Per Party Group)
 Requests for Admission will be limited to:                                   50 per party group
 (Per Party Group)
 ADR To Take Place On Or Before:                                         NOVEMBER 27, 2020
 Case 1:18-cv-01225-JTN-SJB ECF No. 54 filed 09/24/19 PageID.535 Page 2 of 5



1.   DISCLOSURES AND EXCHANGES: Deadlines for exchange of Rule 26(a)(1) disclosures,
     names of lay witnesses, identification of experts, voluntary exchange of documents, and
     disclosure of expert reports under Rule 26(a)(2), if applicable, are ordered as set forth in the
     table above.

2.   DISCOVERY: Discovery proceedings shall be completed no later than the date set forth in
     the table above, and shall not continue beyond this date. Discovery shall proceed regardless
     of the motions pending before this court. All interrogatories, requests for admissions, and
     other written discovery requests must be served no later than thirty days before the close of
     discovery. Depositions must be completed before the close of discovery. Interrogatories
     will be limited as set forth in the table above. Depositions will be limited as set forth in the
     table above. There shall be no deviations from this order without prior approval of the court
     upon good cause shown. Time limitations for depositions set forth in Rule 30(d)(1) apply to
     this case.

3.   MOTIONS:

     a.      Non-dispositive

     Non-dispositive motions shall be filed in accordance with W.D. Mich. LcivR. 7.3. They may
     be referred to a magistrate judge, pursuant to 28 U.S.C. § 636(b)(1)(A). In accordance with
     28 U.S.C. § 471 et seq., it is the policy of this Court to prohibit the consideration of
     discovery motions unless accompanied by a certification that the moving party has made a
     reasonable and good faith effort to reach agreement with opposing counsel on the matters
     set forth in the motion. See W.D. Mich. LcivR 7.1(d).

     b.      Dispositive

             i.     Pre-Motion Conference

                     (1)    A pre-motion conference with the Court is required before filing
                            any dispositive motion, except no pre-motion conference is required
                            before filing a post-trial motion, a bankruptcy appeal, or a dispositive
                            motion in a case referred to a magistrate judge.

                     (2)    To arrange a pre-motion conference, the movant shall file a Pre-
                            Motion Conference Request, not to exceed three (3) pages, with a
                            brief description of the grounds for such motion. Each party served
                            with a Pre-Motion Conference Request must file a Response to Pre-
                            Motion Conference Request within seven (7) days; the response shall
                            not exceed three (3) pages. Opposition to requests for a pre-motion
                            conference will not be considered.




                                               -2-
Case 1:18-cv-01225-JTN-SJB ECF No. 54 filed 09/24/19 PageID.536 Page 3 of 5



                 (3)    At the pre-motion conference, the Court will determine a briefing
                        schedule.

          ii.    Statements of Material Facts on Motion for Summary Judgment

                 (1)    Upon any motion for summary judgment pursuant to Rule 56 of the
                        Federal Rules of Civil Procedure, there shall be annexed to the
                        motion a separate, short and concise statement, in numbered
                        paragraphs, of the material facts as to which the moving party
                        contends there is no genuine issue to be tried. Each paragraph must
                        be followed by citation to the evidence. Failure to submit such a
                        statement may constitute grounds for denial of the motion.

                 (2)    There shall be annexed to the response to the motion for summary
                        judgment a correspondingly numbered paragraph responding to each
                        numbered paragraph in the statement of the moving party, and if
                        necessary, additional paragraphs containing a separate, short and
                        concise statement of additional material facts as to which it is
                        contended that there exists a genuine issue to be tried. Each
                        paragraph must be followed by citation to the evidence.

                 (3)    Each numbered paragraph in the statement of material facts set forth
                        in the statement required to be served by the moving party will be
                        deemed to be admitted for purposes of the motion unless specifically
                        controverted by a correspondingly numbered paragraph in the
                        statement required to be served by the opposing party.

          iii.   Filing of Dispositive Motion Papers

                 (1)    No motion papers shall be filed until the motion has been fully
                        briefed.

                 (2)    The movant must serve each party on the briefing schedule due date
                        with a hard copy of the motion, all supporting papers, and a cover
                        letter stating whom the movant represents and which documents are
                        attached. A copy of the proof of service only shall be filed.

                 (3)    Opposing parties must serve the movant on the briefing schedule due
                        date with two copies of their response papers (one copy is for
                        inclusion in the later submission to Chambers pursuant to
                        Administrative Order 07-026). A copy of the proof of service only
                        shall be filed.




                                         -3-
 Case 1:18-cv-01225-JTN-SJB ECF No. 54 filed 09/24/19 PageID.537 Page 4 of 5



                    (4)     Any further motion papers shall be served in the above manner on the
                            due date. A copy of the proof of service only shall be filed.

                    (5)     Each party is responsible for filing its motion papers via ECF on
                            the day the motion is fully briefed, with the moving party first
                            filing the motion. Once the moving party has filed the motion,
                            response and reply documents may be electronically filed.
                            Pursuant to Administrative Order 07-026, upon filing of the motion,
                            the movant shall also provide Chambers with a full set of courtesy
                            copies of the motion papers together with a cover letter specifying
                            each document in the package.

            iv.     Dispositive motions must adhere to W.D. Mich. LcivR 7.2. If dispositive
                    motions are based on supporting documents such as depositions or answers
                    to interrogatories, then only those excerpts that are relevant to the motion
                    shall be filed.

            v.      Oral argument may be requested pursuant to W.D. Mich LcivR 7.2(d). The
                    Court may schedule oral argument or may, in its discretion, dispose of the
                    motion without argument at the end of the briefing schedule. To request oral
                    argument on a motion, state “ORAL ARGUMENT REQUESTED” in the
                    caption and the heading of the brief.

            vi.     In cases where counsel wishes to project evidence on the monitors in the
                    courtroom, projection of exhibits is accomplished by using the electronic
                    evidence presentation equipment in the courtroom. The evidence
                    presentation allows for the projection of evidence on various monitors
                    located at the bench, the witness stand, the lectern, the jury box, and the
                    counsel tables. This technology eliminates the cumbersome process of
                    handling paper evidence. Counsel planning to use the equipment are
                    encouraged to contact the Court’s IT department well in advance of their
                    court proceeding to inquire about training and practice sessions. Practice
                    sessions and testing of the equipment must occur prior to the day of a
                    scheduled court appearance. You may contact the Court’s IT department by
                    sending an e-mail to courttech@miwd.uscourts.gov or by calling (616) 456-
                    2523. Information concerning the features of the system are available at the
                    court’s website: www.miwd.uscourts.gov (Click on Courtroom Technology
                    link). Counsel is also advised to notify chambers - in advance of the motion
                    hearing - of its intentions to use technology resources in the courtroom.

4.   ALTERNATIVE DISPUTE RESOLUTION: In the interest of facilitating prompt resolution
     of this case, and the parties having voluntarily selected facilitative mediation, this matter
     shall be submitted to facilitative mediation. The parties have fourteen (14) days from the
     date of this Order to jointly choose one mediator. Plaintiffs are responsible for e-filing

                                              -4-
 Case 1:18-cv-01225-JTN-SJB ECF No. 54 filed 09/24/19 PageID.538 Page 5 of 5



       notification of the name of the selected mediator. If the parties are unable to jointly select
       a mediator, they must notify the ADR Administrator1, who will select a mediator for them.
       Once the mediator is selected, a Notice will issue regarding the method and schedule for the
       mediation conference.




Dated: September 24, 2019                       /s/ Janet T. Neff
                                              JANET T. NEFF
                                              UNITED STATES DISTRICT JUDGE




       1
        ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW,
Grand Rapids, MI 49503; 616/456-2381; adr@miwd.uscourts.gov

                                                -5-
